Case: 12-3197     Document: 18     Page: 1    Filed: 11/08/2012




           NOTE: This order is nonprecedential.


  mniteb ~tate~ QCourt of ~peaI~
      for tbe jfeberaI QCircuit

             MICHAEL J. STARANOWICZ,
                    Petitioner,
                             v.
         DEPARTMENT OF THE TREASURY,
                 Respondent.


                         2012-3197


   Petition for review of the Merit Systems Protection
Board in case no. PH0752110383-C-1.


                       ON MOTION


                        ORDER
    The Department of Treasury moves for a 10-day
extension of time, until October 25, 2012, to file its brief.
Michael J. Staranowicz responds. The Department of
Treasury replies. Staranowicz moves for oral argument.
The Department of Treasury does not oppose.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    (1) The motion for an extension of time is granted.
Case: 12-3197    Document: 18       Page: 2   Filed: 11/08/2012




MICHAEL STARANOWICZ   v. TREASURY                         2

    (2) The motion for oral argument is deferred for con-
sideration by the merits panel assigned to hear the case.
   (3) A copy of the papers relating to the motion for oral
argument and this order shall be transmitted to the
merits panel assigned to decide this case


                                    FOR THE COURT


                                     /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
s26